Citation Nr: 1524445	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for exercise-induced asthma.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a compensable evaluation for hemorrhoids with a history of anal fissure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1995.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the RO in Houston, Texas.

In July 2014, the Veteran elected to have an informal conference in lieu of a formal hearing before a Decision Review Officer in Houston, Texas.  A summary of the discussion is included in the VBMS electronic claims file.  In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The issues of entitlement to service connection for a low back injury, entitlement to service connection for a left ankle condition, and entitlement to a compensable evaluation for hemorrhoids with a history of anal fissure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his March 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for exercise-induced asthma.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for exercise-induced asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his March 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased evaluation for exercise-induced asthma.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for exercise-induced asthma has been withdrawn and is dismissed.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claims regarding his lower back, left ankle, and hemorrhoids.

The Veteran's claims file does not contain any VA treatment records dated later than April 2008.  A September 2014 supplemental statement of the case, however, listed among the new evidence treatment reports from a VA Medical Center (VAMC) dated April 15, 2008 through August 18, 2014.  The supplemental statement of the case does not specify to which of the Veteran's claims these records pertain.  The report associated with the August 2014 VA examination of the Veteran's hemorrhoids, however, states that in addition to the Veteran's claims file, the examiner reviewed the Veteran's Houston VAMC clinical notes and CAPRI folders.  The report associated with the August 2014 VA examination of the Veteran's spine says that the Veteran was most recently treated for his back condition in the past year.

Under the VCAA, VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Here, although records have apparently been made available to the Veteran's examiners and were reviewed by the RO in its preparation of the September 2014 supplemental statement of the case, the records have not been made available to the Board.  Furthermore, the Board can review neither the decisions of the RO nor the opinions of VA examiners without access to the evidence on which the decisions and opinions were based.  Remand is therefore necessary to complete the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertinent to the Veteran's claimed conditions from the VAMC in Houston, Texas, since April 15, 2008, and associate them with the Veteran's electronic VBMS claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


